

96 SRES 545 IS: Commemorating March 17, 2020, as the 40th anniversary of the Refugee Act of 1980, including the amendments made by that Act, at a time when the need for bipartisan support of the refugee resettlement program of the United States is critical to the survival of the program. 
U.S. Senate
2020-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 545IN THE SENATE OF THE UNITED STATESMarch 17, 2020Mr. Coons (for himself and Mr. Lankford) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommemorating March 17, 2020, as the 40th anniversary of the Refugee Act of 1980, including the amendments made by that Act, at a time when the need for bipartisan support of the refugee resettlement program of the United States is critical to the survival of the program. Whereas, after receiving bipartisan support in both the Senate and the House of Representatives, the Refugee Act of 1980, S. 643 (96th Congress), including the amendments made by that Act, was signed into law on March 17, 1980, to provide a domestic framework for the United States to align with the international obligations of the United States, including under—(1)the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 U.S.T. 6223), to which the United States is a party); (2)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, to which the United States is a party; (3)the Convention Relating to the Status of Stateless Persons, done at New York September 28, 1954; and(4)the Convention on the Reduction of Statelessness, done at New York August 30, 1961;Whereas the humanitarian protection provided by the Refugee Act of 1980 (Public Law 96–212; 94 Stat. 102), including the amendments made by that Act, is consistent with the best values of the United States, such as judging people not by the color of their skin but by the content of their character, championing religious liberty, standing up for one’s beliefs, standing up for those who are being mistreated, championing democracy, and upholding the rights and practices of self-governance and free speech regardless of race, ethnicity, or nationality;Whereas refugees are courageous, hard-working people of conviction and values, defenders of democracy and faith, and people who face persecution on account of race, religion, nationality, membership in a particular social group, or political opinion, and in some cases, face persecution because they allied with the United States in crucial missions, such as in Vietnam, Cambodia, Laos, Iraq, and Afghanistan;Whereas the refugee resettlement program of the United States authorized under the Refugee Act of 1980 (Public Law 96–212; 94 Stat. 102), including the amendments made by that Act, is a life-saving solution critical to global humanitarian efforts that—(1)strengthens global security;(2)advances the foreign policy goals and national security interests of the United States;(3)supports countries that host hundreds of thousands, or even millions, of refugees;(4)collaborates with and supports the efforts of the international community to support and resettle vulnerable populations;(5)stabilizes sensitive conflicts and regions around the globe; and(6)encourages other countries to contribute through humanitarian support, resettlement, and finding strategies to address existing conflict and prevent future conflict;Whereas the refugee resettlement program provides protection and resettlement opportunities to individuals from Iraq and Afghanistan who worked side by side with members of the United States Armed Forces and peace builders;Whereas the Department of State acknowledged the partnership between the admission of refugees and the protection of inherent human rights in the 2018 Report on International Religious Freedom and the 2018 Country Reports on Human Rights Practices;Whereas refugees are major contributors to local economies, pay an average of $21,000 more in taxes than they receive in benefits, and revitalize cities and towns by offsetting population decline and boosting economic growth throughout the United States by opening businesses, paying taxes, and buying homes;Whereas several industries rely heavily on refugee workers to support the economic stability of those industries, and low rates of arrivals of refugees, especially in towns that rely on refugee populations to revitalize the industries in those towns, have had serious effects on economic growth;Whereas, through the refugee resettlement program, the United States has proudly pursued strategic and humanitarian interests, resettling more than 3,000,000 refugees in 49 States over more than 40 years, and the program has received support from Republican and Democratic Presidential administrations and bipartisan congressional support, as Presidents have set, through Presidential determinations, an average annual refugee admissions goal of 95,000 refugees;Whereas, in collaboration with the Department of State and through the Office of Refugee Resettlement, faith communities, civic leaders, local social service agencies, employers, and refugee resettlement agencies provide essential services and welcome refugees who bring new life and vitality to local communities;Whereas, in 2020, the world is in the midst of the worst global displacement crisis in history, with more than 70,800,000 forcibly displaced persons, including more than 25,900,000 refugees worldwide, more than ½ of whom are children, according to estimates from the United Nations High Commissioner for Refugees;Whereas, in 2018, global resettlement needs were not met despite the high number of refugees in need of third-country resettlement;Whereas a decline in refugee resettlements has had adverse impacts on the infrastructure of refugee resettlement in the United States, creating challenges for future increases in resettlement;Whereas many Presidents have made changes and improvements to the refugee resettlement program while continuing to support and nurture its crucial role in humanitarian protection and in promoting the national security and strategic interests of the United States;Whereas refugees are the most thoroughly vetted class of foreign nationals to enter the United States and are subject to extensive screening checks, including in-person interviews, biometric data checks, and multiple interagency checks; andWhereas, as the major global humanitarian and strategic leader, the United States should operate its refugee resettlement program in a manner consistent with global refugee resettlement need, the historical commitment of the United States to refugee resettlement since the enactment of the Refugee Act of 1980 (Public Law 96–212; 94 Stat. 102), and the critical humanitarian leadership role of the United States on the world stage: Now, therefore, be itThat the Senate—(1)reaffirms its bipartisan commitment—(A)to abide by the cherished domestic and international legal obligations of the United States to protect refugees who flee war, persecution, or torture in search of religious liberty, democracy, peace, hope, and freedom; and(B)to recognize the importance of the refugee resettlement program of the United States as a critical tool for saving lives and as a critical function of United States global leadership—(i)to leverage foreign policy;(ii)to strengthen national and regional security;(iii)to support allies of the United States; and(iv)to demonstrate international support of refugees; and(2)calls upon the United States Government—(A)to provide robust funding for refugee protection overseas and resettlement in the United States;(B)to uphold its international leadership role in responding to displacement crises with humanitarian assistance and protection of the most vulnerable populations;(C)to work in partnership with the international community to find solutions to existing conflicts and prevent new conflicts from beginning; and(D)to ensure the refugee resettlement program of the United States is equipped to protect and support refugees, especially allies who need the support of the United States, as well as the international refugee assistance community that needs United States leadership, and local communities across the United States who want to welcome refugees and continue together to build the American dream.